ORDER
PER CURIAM.
Defendant, David Kalter, was convicted, after a jury trial, of forcible rape and two counts of forcible sodomy. He was sentenced to consecutive terms of imprisonment of 45 years, 5 years and life imprisonment.
Defendant appealed to this court and the case was remanded for an evidentiary hearing to determine whether the State used its peremptory challenges during jury selection to exclude blacks in contravention of Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). In all other respects the convictions were affirmed. State v. Kalter, 828 S.W.2d 690 (Mo.App.1992).
On remand, the trial court found the prosecutor’s articulated reasons for the challenged peremptory strikes to be legitimate, race-neutral, and nonpretextual and denied defendant relief. Defendant again appealed to this court.
We have reviewed the record on appeal. No jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed. Rule 30.-25(b).